J-AO6012-21



NON -PRECEDENTIAL DECISION -SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA

              V.




 MICHAEL CHITTESTER

                   Appellant                No. 256 WDA 2020

    Appeal from the Judgment of Sentence Entered December 12, 2019
  In the Court of Common Pleas of Elk County Criminal Division at No(s):
                        CP-24-CR-0000053-2019

 COMMONWEALTH OF PENNSYLVANIA               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA

              V.




 MICHAEL ALLEN CHITTESTER

                   Appellant                No. 257 WDA 2020

    Appeal from the Judgment of Sentence Entered December 12, 2019
  In the Court of Common Pleas of Elk County Criminal Division at No(s):
                        CP-24-CR-0000449-2018


BEFORE:   BENDER, P.J.E., LAZARUS, J., and MCCAFFERY, J.

CONCURRING STATEMENT BY MCCAFFERY, J.:                FILED: MAY 20, 2021

     Although Iagree we are bound by the decisions in Res/ink and Snyder

to conclude Appellant has waived his constitutional claims, Iwould urge the

Pennsylvania Supreme Court to consider whether constitutional challenges to

a sentence are subject to waiver.

      President Judge Emeritus Bender joins this concurring statement.

     Judge Lazarus joins this concurring statement.